Mr. Justice Thompson delivered the opinion of the court. The question presented by this record is whether or not the offer made by the city of Charleston in the resolution adopted by the city council on July 5, 1895, and its acceptance by the trustees of appellant, coupled with the location and maintenance of the school at the city of Charleston is a legal, valid and enforceable contract. The primary question is whether or not the appellant had the right and authority to make the offer and contract set forth in the resolution. The bill contains no allegations concerning the organization of the city of Charleston nor any allegation concerning any right or authority in the city council to make contracts in the nature of that which it is contended was made by the passage of the resolution by the city council and its acceptance by the trustees of appellant. It is only from the allegations, that the name of appellee is the city of Charleston and that it has a city council and corporate limits that the inference is drawn that it is a municipal corporation. However, both parties state that appellee is a. municipal corporation. Municipal corporations may exercise only such powers as are expressly delegated tó them by the legislature and such as are necessarily implied from-those expressly given. City of Chicago v. N. & M. Hotel Co., 248 Ill. 265; Smith v. McDowell, 148 Ill. 51; People v. Board of Education Paris Union School Dist. 255 Ill. 572; Illinois Cent. Hospital for Insane v. City of Jacksonville, 61 Ill. App. 199: There is therefore no such thing as an inherent power in any municipality which is created by legislative enactment. Cities get all their power and authority relating to waterworks from paragraphs 254 to 270 and 280 of chapter 24 of the statute (J. & A. 2012-2019, 2081). Under section 254 (J. & A. 2012) cities are authorized and have power, “to provide for a supply of water for the purposes of fire protection, and for the use of the inhabitants of such cities, incorporated towns or villages by the erection, construction and maintaining of a system of water-works or by uniting with any adjacent city, incorporated town or village, in the erection, construction and maintaining of a system of water-works for the joint use of such cities, incorporated towns or villages, ’ ’ etc. “The business of furnishing the inhabitants of a city with water by means of water works so constructed as to bring the water from some permanent source of supply and distribute it by means of pipes laid in the street's to the residences and places of business of those desiring to obtain their water supply in that manner, though not an exercise of the powers of sovereignty is undoubtedly a business which is public in its nature, and belongs to that class of occupations or enterprises upon which a public interest is impressed.” Wagner v. City of Rock Island, 146 Ill. 139; City of Danville v. Danville Water Co., 178 Ill. 299. Section 257 of chapter 24 of the statute (J. & A. 2015) provides: “The common council of such cities * * * shall have power to make and enforce all needful rules and regulations in the erection, construction and management of such water-works, and for the use of water supplied by the same. And such cities * * * shall have the right and power to tax, assess and collect from the inhabitants thereof such tax, rent or rates for the use and benefit of water used or supplied to them by such water-works, as the common council * * * shall deem just and expedient. And all such water taxes, rates or rents shall be a lien upon the premises and real estate upon or for which the same is used or supplied. And such taxes, rents or rates shall be paid and collected, and such lien enforced, in such manner as the common council shall, by ordinance, direct and provide. ’ ’ The act of the legislature establishing appellant provides for the donation of a site and other valuable considerations from localities desiring to secure the location of appellant. The resolution offering to the trustees all the water the school may need for use in its buildings and on its grounds and for fire protection for the consideration of $5 for fifty years, is an offer to donate all the water the appellant may require for fifty years. 'The fact that the sum of $5 is mentioned as a consideration does not relieve the contract from the charge that it is a donation. The city councilmen are trustees of the municipality, and have no authority to donate any of the funds or property of the city. “Every one is presumed to know the extent of a municipal corporation’s control of its public funds, and such a corporation cannot be estopped to aver its incapacity when an effort is made to enfórce against it a contract which it had no authority to make.” People v. Parker, 231 Ill. 478; Hope v. City of Alton, 214 Ill. 102; Roemheld v. City of Chicago, 231 Ill. 467; City of Danville v. Danville Water Co., supra. Counsel for appellant cite the cases of Burre v. City of Carbondale, 76 Ill. 455, and City of Chicago v. University of Chicago, 131 Ill. App. 361, affirmed in 228 111. 605, as holding that the city council had authority to bind appellee by the resolution adopted by it. The City of Carbondale case, supra, is not in point for the reason that the question involved was the donation of certain bonds voted to secure the location of the Southern Illinois Normal University. In 1869, the legislature passed an act authorizing cities and towns in southern Illinois to issue bonds in aid of the Southern Illinois University (Sess. Laws 1869, page 247), so that in that case cities had been expressly authorr ized by the State to make such donations. In the University of Chicago case, supra, where the question presented by the bill was the validity of an ordinance directing the water rates assessed against charitable, religious and educational institutions within the city of Chicago to be remitted and canceled, the city in its answer to the bill filed by the university, alleged the validity of the ordinance. The Supreme Court affirmed the case for the reason that the “city cannot now be heard to say that the Circuit Court erred in adopting its view,” and did not pass upon the question of the right of a municipality to donate water to the university. The powers conferred by the statute on cities neither expressly nor impliedly authorize a city to bind itself by contract to furnish water for a period of years at a fixed rate, (Illinois Cent. Hospital for Insane v. City of Jacksonville, supra), and a city council -hag the right to change the rates at any time (City of Danville v. Danville Water Co., supra), hence the members of one city council cannot by contract bind their successors. We are of the opinion that donations, of the kind requested by the act creating appellant, can only be made by individuals and private corporations desiring the location in the vicinity and not by municipalities. The proposals must come from the people of the locality as individuals. The locality is not the municipality. The donation proposed by the resolution of the city council of the city of Charleston was unauthorized and ultra vires. It is further contended by appellant that since the proposal in the resolution was accepted by the trustees of appellant and the school erected and maintained, the city is estopped to deny the validity of the contract. ‘ ‘ The doctrine of ultra vires is applied with greater strictness to municipal bodies than to private corporations. (1 Smith on Mun. Corp. sec. 661.) Persons dealing with a municipal corporation are chargeable with notice of its powers to contract. * * * A municipal corporation is not estopped from denying the validity of a contract when there was no authority for making it.” Hope v. City of Alton, supra; May v. City of Chicago, 222 Ill. 595; Snyder v. City of Mt. Pulaski, 176 Ill. 397; City of Danville v. Danville Water Co., supra. The contention of appellant that appellee is estopped to deny the validity of the contract cannot be sustained. The decree is affirmed. Affirmed. Mr. Justice Eldredge dissents.